

EXHIBIT 10.1


RETIREMENT AGREEMENT


This Retirement Agreement (this “Agreement”) is made and entered into on July
23, 2014, by and between William S. Simon (the “Associate”) and Wal-Mart Stores,
Inc., a Delaware corporation, and its affiliates and subsidiaries (collectively
“Walmart”).


RECITALS


WHEREAS, the Associate is separating from employment with Walmart; and


WHEREAS, the Associate and Walmart wish to express the understandings and
agreements they have reached concerning the Associate’s separation from
employment and have set forth those understandings and agreements in this
Agreement;


AGREEMENT


NOW, THEREFORE, for good and sufficient consideration, the sufficiency of which
the parties acknowledge, the parties agree as follows:


1.
Retirement Date. The parties acknowledge that the Associate’s employment with
Walmart will terminate on August 8, 2014 (the “Retirement Date”). The Associate
shall continue to receive his current annual base salary through the Retirement
Date, which will be paid through Walmart’s regular payroll.



2.
Separation Benefits. Subject to compliance with the terms and conditions of this
Agreement, and specifically Sections 4(b)(iv), 5, 6, 7, 8, and 9, the Associate
shall receive the following separation benefits:



a)
Transition Payments. The Associate shall receive total payments of $4,500,000,
less applicable withholding (the “Transition Payments”). As soon as practical
after the Retirement Date, but not to exceed 45 days after the Retirement Date,
the Associate will receive the first installment of the Transition Payments in a
lump-sum payment in the amount of $3,000,000, less applicable withholding.
Thereafter, the Associate shall receive the remaining $1,500,000 of the
Transition Payments, less applicable withholding, over an eighteen (18) month
period in equal bi-weekly installments beginning at the end of the regularly
scheduled pay period six (6) months after the Retirement Date. Such amounts are
inclusive of all amounts to which the Associate would have been entitled under
the Post Termination Agreement and Covenant Not to Compete entered into as of
March 30, 2010 between the Associate and Walmart (the “Non-Competition
Agreement”).



b)
Unvested Equity. Walmart and the Associate acknowledge that the Associate
currently has unvested restricted stock grants that have been granted to the
Associate under the Wal-Mart Stores, Inc. Stock Incentive Plan of 2010 and
predecessor equity compensation plans of Walmart (collectively the “Plan”),
which such equity awards are subject to the award notices relating to such
grants (the “Awards”). Subject to the approval of the appropriate committee of
Walmart’s Board of Directors, as consideration for the releases set forth in
Section 4 of this Agreement and for other good and sufficient consideration, the
vesting of certain unvested restricted stock held by the Associate shall be
accelerated to the Retirement Date, as set forth in Exhibit A. Such accelerated
shares shall not be released to the Associate until the seven-day revocation
period described in Section 4(b) has expired. All other terms of such restricted
stock awards, including any deferral elections with respect to such awards, as
set forth in the Plan and the Awards, shall continue in full force and effect.
All other stock options, restricted stock awards, performance shares, and any
other equity awards issued to the Associate under Walmart’s equity compensation
plans that are not vested as of the Retirement Date shall be forfeited and
cancelled as of the Retirement Date.



3.
Other Benefits. After the Retirement Date, Walmart will provide the Associate
certain benefits in accordance with the terms and conditions of the Walmart plan
or program pursuant to which such benefits were issued:



a)
COBRA. At the Associate’s election and at the Associate’s expense, the Associate
may choose to continue the Associate’s group medical and dental coverage for up
to eighteen (18) months from the Retirement Date under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).




1

--------------------------------------------------------------------------------




b)
Incentive Payments. The Associate will not be eligible to earn a cash incentive
payment, performance share payment, or any other performance-based payout
(including the performance-based cash award with vesting contingent on the sales
performance of Walmart Neighborhood Markets) for the fiscal year ending January
31, 2015 or any subsequent fiscal year.



c)
Other Payments, Rights and Benefits. The Associate is not entitled to any other
payments or benefits not provided for in this Agreement, unless the payment or
benefit is provided for through the Associate’s participation in an established
Walmart-sponsored plan or program. The Associate shall continue to be covered by
Article VI of the Amended and Restated Bylaws of Walmart (effective as of June
5, 2014), subject to the terms, provisions and conditions therein. In addition,
unless otherwise provided for in the plan, the Associate’s participation in all
Walmart-sponsored benefit plans or programs will end on the Retirement Date.



d)
Section 409A. Notwithstanding anything contained herein or in any
Walmart-sponsored plan to the contrary, the Associate acknowledges that any and
all distributions of benefits under any Walmart deferred compensation plan which
is subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), shall not commence until six (6) months after the Associates
incurs a “separation from service” as defined in Section 409A.



4.
Releases.



a)
Release and Waiver of Claims.  In exchange for, and in consideration of, the
payments, benefits, and other commitments described above, the Associate
releases Walmart from any and all claims, including any claim for damages,
costs, attorneys’ fees, expenses, compensation or any other monetary recovery,
whether known or unknown, arising out of or related to the Associate’s
employment with Walmart or the Associate’s separation from Walmart, up to and
including the date of this Agreement. Further, the Associate specifically waives
and releases all claims he may have that arose during Associate’s employment
with Walmart, up to and including the date of this Agreement under Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Equal Pay Act; the Americans With Disabilities Act of 1990; the Rehabilitation
Act of 1973, as amended; the Age Discrimination in Employment Act (“ADEA”), as
amended; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Genetic Information Non-Discrimination Act; the Workers Adjustment
and Retraining Notification Act (“WARN”), as amended; any applicable state law,
comparable or related to WARN; Occupational Safety and Health Act, as amended;
the Sarbanes-Oxley Act of 2002; COBRA; the Employee Retirement Income Security
Act of 1974, as amended; the Uniformed Services Employment and Reemployment
Rights Act of 1994; the National Labor Relations Act; the Family and Medical
Leave Act; (“FMLA”); the Fair Labor Standards Act; and any and all state or
local statutes, ordinances, or regulations regarding anti discrimination
employment laws, as well as all claims arising under federal, state, or local
law involving any tort, employment contract (express or implied), public policy,
wrongful discharge, or any other claim.



b)
Release of Age Discrimination Claims.  With respect to the Associate’s release
and waiver of claims under the ADEA as described in Section 4(a) above, the
Associate agrees and acknowledges the following:



(i)
The Associate has reviewed this Agreement carefully and understands its terms
and conditions. The Associate has been advised, and by this Agreement is again
advised, to consult with an attorney of the Associate’s choice prior to entering
into this Agreement.



(ii)
The Associate shall have twenty-one (21) days from receipt of this Agreement to
consider and execute the Agreement. Following the execution by the Associate of
this Agreement, the Associate shall have a period of seven (7) days during which
to revoke the waiver and release of any claims that arise under the ADEA, which
shall not have the effect of revoking the waiver and release of any other
claims. In the event of a revocation of the Associate’s waiver and release of
ADEA claims, the Associate shall furnish written notice thereof during the seven
(7) day period immediately following execution of the Agreement to Jackie
Telfair, Senior Vice President, Global Compensation.



(iii)
The Associate understands and agrees that the waiver of ADEA rights, as to
claims the Associate may have that arose prior to the date of this Agreement, is
knowing and voluntary, that the waiver does not include any ADEA rights which
may arise after the execution of this Agreement, and that the Associate is
receiving consideration hereunder to which the Associate would otherwise not be
entitled in the absence of the Associate’s release of claims under the ADEA.


2

--------------------------------------------------------------------------------






(iv)
No payments will be made to the Associate under this Agreement until after the
Associate has executed and delivered this Agreement to Walmart, the
above-mentioned seven-day revocation period has expired, and the Associate has
separated from employment as set forth in Section 1 of this Agreement.



c)
Limitation of Release. Nothing in this Agreement releases claims for workers’
compensation or unemployment benefits. Nothing in this Agreement prevents
Associate from pursuing administrative claims with government agencies,
including engaging in or participating in an investigation or proceeding
conducted by the EEOC, NLRB, or any federal, state or local agency charged with
the enforcement of employment laws. Notwithstanding the foregoing, Associate
agrees that he has waived his right to recover monetary damages pursuant to any
future charge, complaint, or lawsuit filed by him or anyone else on his behalf
against Walmart. This release and waiver of claims will not apply to rights or
claims that may arise after the effective date of this Agreement. This Agreement
is not intended to release and does not release or include claims that the law
states cannot be waived by private agreement. Nothing in this subparagraph or in
this Agreement is intended to limit or restrict any rights the Associate may
have to enforce this Agreement or challenge the Agreement’s validity under the
ADEA, or any other right that cannot, by express and unequivocal terms of law,
be limited, waived, or extinguished by settlement. Further, nothing in this
Agreement is intended to waive the Associate’s right to vested benefits under
any Walmart-sponsored benefit plan or program.



d)
Agreement not to File Suits. By signing this Agreement, Associate agrees not to
file a lawsuit to assert any claims released under this Section 4. Associate
also agrees that if Associate breaches this provision, Associate will be liable
for all costs and attorneys’ fees incurred by any person against whom claims
were released under Section 4(a) resulting from such action and shall pay all
expenses incurred by such person in defending any proceeding pursuant to this
Section 4(d) as they are incurred by such person in advance of the final
disposition of such proceedings, together with any tax liability incurred by
such person in connection with the receipt of such amounts; provided, however,
that the payment of such expenses incurred in advance of the final disposition
of such proceeding shall be made only upon delivery to Associate of an
undertaking, by or on behalf of such person, to repay all amounts so advanced to
the extent the court in such proceeding affirmatively determines that Associate
is the prevailing party, taking into account all claims made by any party to
such proceeding.



e)
Governing Documents and Related Items. Nothing in Section 3 and this Section 4
modifies or alters any rights to: (i) the payments, accelerated equity and other
benefits provided for in Sections 2 and 3 of this Agreement, subject to the
terms, provisions and conditions therein; (ii) indemnification or advancement of
expenses the Associate may have under Walmart’s Certificate of Incorporation, as
amended, and/or its Amended and Restated Bylaws, subject to the terms,
provisions and conditions of such governing documents and the Delaware General
Corporation Law, respectively; and (iii) any rights the Associate may have under
insurance for directors and officers of Walmart, subject to the terms,
provisions and conditions of the applicable policies.



5.
Confidential Information.  The Associate agrees that he will not at any time
directly or indirectly use any Confidential Information (as defined below)
obtained during the course of his employment with Walmart or in the course of
providing consulting services to Walmart under the Consulting Agreement (as
defined below) or otherwise, except as previously authorized by Walmart in
writing or in the course of providing services under the Consulting Agreement
that have been specifically requested and authorized by Walmart. Additionally,
the Associate shall not disclose any Confidential Information obtained during
the course of his employment with Walmart or in the course of providing
consulting services to Walmart under the Consulting Agreement or otherwise,
unless such disclosure is (a) previously authorized by Walmart in writing, or
(b) required by applicable legal proceeding. In the event that the Associate is
required by applicable legal proceeding (including, without limitation, by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand, or other legal proceeding) to disclose any
Confidential Information, the Associate shall provide Walmart with prompt prior
written notice of such requirement. The Associate shall also, to the extent
legally permissible, provide Walmart as promptly as practicable with a
description of the information that may be required to be disclosed (and, if
applicable, the text of the disclosure itself) and cooperate with Walmart (at
Walmart’s expense) to the extent Walmart may seek to limit such disclosure,
including, if requested, by taking all reasonable steps to resist or narrow any
such disclosure or to obtain a protective order or other remedy with respect
thereto. If a protective order or other remedy is not obtained and disclosure is
legally required, the Associate shall (a) disclose such information only to the
extent required in the written opinion of the Associate’s legal counsel, and (b)
give advance notice to Walmart of the information to be actually disclosed as
far in advance as is reasonably possible. In any such event, the Associate and
his legal counsel shall use reasonable commercial efforts to ensure that all
Confidential Information that is so disclosed is accorded confidential treatment
by the recipient thereof.


3

--------------------------------------------------------------------------------






“Confidential Information” means information pertaining to the business of
Walmart, and includes, without limitation, information regarding processes,
suppliers, consultants and service providers (including the terms, conditions,
or other business arrangements with suppliers, consultants and service
providers), advertising, marketing, and external and internal communications
plans and strategies, labor matters and strategies, government relations plans
and strategies, litigation matters and strategies, Foreign Corrupt Practices Act
investigatory and compliance information and strategies, tax matters and
strategies, community relations and public affairs plans and strategies,
charitable giving plans and strategies, sustainability plans and strategies,
profit margins, seasonal plans, goals, objectives, projections, compilations,
and analyses regarding Walmart’s business, salary, staffing, compensation,
promotion, diversity objectives and other employment-related data, and any
know-how, techniques, practices or non-public technical information regarding
the business of Walmart. “Confidential Information” does not include information
that is or becomes generally available to the public other than as a result of a
disclosure by the Associate or any of the Associate’s representatives or
information that Walmart has authorized the Associate to disclose.


As requested by Walmart, the Associate shall return to Walmart all documents,
programs, software, equipment, files, statistics, and other written or
electronic business materials, including any and all copies both paper and
electronic, concerning Walmart.  As soon as practical after the Retirement Date,
the Associate will return all Walmart-owned equipment including but not limited
to computers, iPads and other tablet computers, hand-held computing devices
(e.g., Treó, Goodlink, Blackberry, etc.), cell phones, iPhones, keys, ID’s,
credit cards, Associate Discount Card, and spouse card, if any.


6.
Cooperation. The Associate may from time to time after the Retirement Date be
called upon to testify or provide information to Walmart in connection with
employment-related and other legal proceedings against Walmart.  The Associate
will provide reasonable assistance to, and will cooperate with, Walmart in
connection with any litigation, arbitration, or judicial or non-judicial
administrative proceedings that may exist or may subsequently arise regarding
events about which the Associate has knowledge.  Walmart will compensate the
Associate for reasonable travel expenses and other expenses incidental to any
such cooperation provided to Walmart, based upon mutually agreeable terms and
conditions to be negotiated by the parties. The Associate hereby resigns from
any boards of directors, boards of managers, and similar governing boards of any
Walmart entities of which the Associate may be a member, resigns as Walmart’s
representative on any external trade, industry or similar associations, and
agrees to sign any documents acknowledging such resignations, as may be
requested by Walmart.



7.
Covenant not to Compete. The Associate agrees, promises, and covenants that:



a)
For a period of two (2) years from the Retirement Date, the Associate will not
directly or indirectly:



i.
own, manage, operate, finance, join, control, advise, consult, render services
to, have a current or future interest in, or participate in the ownership,
management, operation, financing, or control of, or be employed by or connected
in any manner with, any Competing Business as defined below in Section 7.b(i)
and/or any Global Retail Business as defined below in Section 7.b(ii); and/or



ii.
participate in any other activity that risks the use or disclosure of
Confidential Information either overtly by the Associate or inevitably through
the performance of such activity by the Associate; and/or



iii.
solicit for employment, hire or offer employment to, or otherwise aid or assist
any person or entity other than Walmart in soliciting for employment, hiring, or
offering employment to, any Officer, Officer Equivalent or Management Associate
of Walmart, or any of its subsidiaries or affiliates.



b)    For purposes of this Agreement:
    
(i)
the term “Competing Business” shall include any general or specialty retail,
grocery, wholesale membership club, or merchandising business, inclusive of its
respective parent companies, subsidiaries and/or affiliates, that: (a) sells
goods or merchandise at retail to consumers and/or businesses (whether through
physical locations, via the internet or combined) or has plans to sell goods or
merchandise at retail to consumers and/or businesses (whether through physical
locations, via the internet or combined) within twelve (12) months following
Associate’s last day of employment with Walmart in the United States; and (b)
has gross annual consolidated sales volume or revenues attributable to its
retail operations (whether through physical locations, via the internet or
combined) equal to or in excess of U.S.D. $5 billion.




4

--------------------------------------------------------------------------------




(ii)
the term “Global Retail Business” shall include any general or specialty retail,
grocery, wholesale membership club, or merchandising business, inclusive of its
respective parent companies, subsidiaries and/or affiliates, that: (a) in any
country or countries outside of the United States in which Walmart conducts
business or intends to conduct business in the twelve (12) months following
Associate’s last day of employment with Walmart, sells goods or merchandise at
retail to consumers and/or businesses (whether through physical locations, via
the internet or combined); and (b) has gross annual consolidated sales volume or
revenues attributable to its retail operations (whether through physical
locations, via the internet or combined) equal to or in excess of U.S.D. $5
billion in any country pursuant to b(ii)(a) or in the aggregate equal to or in
excess of U.S.D. $5 billion in any countries taken together pursuant to b(ii)(a)
when no business in any one country has annual consolidated sales volume or
revenues attributable to its retail operations equal to or in excess of U.S.D.
$5 billion.



c)
For purposes of this Agreement, the term “Management Associate” shall mean any
domestic or international associate holding the title of “manager” or above.



d)
For purposes of this Agreement, the term “Officer” shall mean any domestic
Walmart associate who holds a title of Vice President or above.



e)
For purposes of this Agreement, the term “Officer Equivalent” shall mean any
non-U.S. Walmart associate who Walmart views as holding a position equivalent to
an officer position, such as managers and directors in international markets,
irrespective of whether such managers and directors are on assignment in the
U.S.



f)
Ownership of an investment of less than the greater of $25,000 or 1% of any
class of equity or debt security of a Competing Business and/or a Global Retail
Business will not be deemed ownership or participation in ownership of a
Competing Business and/or a Global Retail Business for purposes of this
Agreement.



8.
Non-disclosure and Non-disparagement. The Associate agrees, acknowledges and
confirms that he has complied with and will continue to comply with the most
recent Non-Disclosure and Restricted Use Agreement between the Associate and
Walmart (the “Non-Disclosure Agreement”). The Associate further agrees, promises
and covenants that he shall not directly or indirectly: a) discuss or disclose
the existence or terms of this Agreement with anyone, except as provided below;
or b) make disparaging comments regarding Walmart, its business strategies and
operations, and any of Walmart’s officers, directors, associates, and
shareholders. The Associate agrees and understands that the terms of this
Agreement and the Consulting Agreement are CONFIDENTIAL including the existence,
fact and terms of this Agreement and the Consulting Agreement, and the fact that
money was paid to the Associate. The Associate warrants to have not disclosed
the above to anyone prior to signing and will not disclose to anyone the
existence, fact and terms of this Agreement or the Consulting Agreement, except
for the Associate’s spouse, attorney, and financial advisor, all of whom shall
be informed of the confidential nature of this Agreement and agree to abide by
its terms.



9.
Statement of Ethics. The Associate has read and understands the provisions of
Walmart’s Statement of Ethics and agrees to abide by the provisions thereof to
the extent applicable to former Walmart associates. The Associate further
acknowledges that the Associate has complied with the applicable Statement of
Ethics during the Associate’s employment. The discovery of a failure to abide by
the Statement of Ethics, whenever discovered, shall entitle Walmart to suspend
and recoup any payments paid or due under this Agreement or any other agreements
between the parties.



10.
Affirmation. Other than may be provided for in any class or collective action
that was pending against Walmart as of the date of this Agreement, the Associate
states and acknowledges that he has been paid and/or received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which he
may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits are due him, except as provided for in
this Agreement. The Associate also states and confirms that he has reported to
Walmart any and all work-related injuries incurred by him during his employment
by Walmart. Further, Associate acknowledges that he has been properly provided
any leave of absence because of the Associate’s or the Associate’s family
member’s health condition and has not been subjected to any improper treatment,
conduct, or actions due to a request for or taking such leave. Additionally,
Associate specifically acknowledges that he has not made any request for leave
pursuant to FMLA which was not granted; and, Walmart has not interfered in any
way with Associate’s efforts to take leave pursuant to FMLA.




5

--------------------------------------------------------------------------------




11.
Advice of Counsel. The Associate has been advised, and by this Agreement is
again advised, to consider this Agreement carefully and to review it with legal
counsel of the Associate’s choice.  The Associate understands the provisions of
this Agreement and has been given the opportunity to seek independent legal
advice before signing this Agreement.



12.
Non-Admission. The parties acknowledge that the terms and execution of this
Agreement are the result of negotiation and compromise, that this Agreement is
entered into in good faith, and that this Agreement shall never be considered at
any time or for any purpose as an admission of liability by Walmart or that
Walmart acted wrongfully with respect to the Associate, or any other person, or
that the Associate has any rights or claims whatsoever against Walmart arising
out of or from the Associate’s employment. Walmart specifically denies any
liability to the Associate on the part of itself, its employees, its agents, and
all other persons and entities released herein.

13.
Taxes. The Associate acknowledges and agrees that the Associate is responsible
for paying all taxes and related penalties, and interest on the Associate’s
income. Walmart will withhold taxes, including from amounts or benefits payable
under this Agreement, and report them to tax authorities, as it determines it is
required to do. Although the payments under this Agreement are intended to
comply with the requirements of Section 409A and Walmart intends to administer
this Agreement so that it will comply with Section 409A, Walmart has not
warranted to the Associate that taxes and penalties will not be imposed under
Section 409A or any other provision of federal, state, local, or non-United
States law.



14.
Remedies for Breach. The parties shall each be entitles to pursue all legal and
equitable rights and remedies to secure performance of their respective
obligations and duties under this Agreement, and enforcement of one or more of
these rights and remedies will not preclude the parties from pursuing any other
rights or remedies. Associate acknowledges that a breach of the provisions of
Sections 4 through 9 above could result in substantial and irreparable damage to
Walmart’s business, and that the restrictions contained in Sections 4 through 9
are a reasonable attempt by Walmart to safeguard its rights and protect its
Confidential Information. Associate expressly agrees that upon a breach or a
threatened breach of the provisions of Sections 4 through 9, Walmart shall be
entitled to injunctive relief to restrain such violation, and Associate hereby
expressly consents to the entry of such temporary, preliminary, and/or permanent
injunctive relief, as may be necessary to enjoin the violation or threatened
violation of Sections 4 through 9. With respect to any breach of this Agreement
by the Associate, the Associate agrees to indemnify and hold Walmart harmless
from and against any and all loss, cost, damage, or expense, including, but not
limited to, attorneys’ fees incurred by Walmart and to return immediately to
Walmart all of the monies previously paid to the Associate by Walmart under this
Agreement; provided, however, that such repayment shall not constitute a waiver
by Walmart of any other remedies available under this Agreement or by law,
including injunctive relief.



15.
Miscellaneous.



a)
Entire Agreement. This Agreement, along with that certain Consulting Agreement
by and between Walmart and the Associate or an entity affiliated with the
Associate, effective August 9, 2014 (the “Consulting Agreement”) and the
Non-Disclosure Agreement, contain the entire agreement and understanding of the
parties with respect to the subject matter hereof, and supercede and terminate
all prior agreements between the Associate and Walmart with respect to the
subject matter hereof, including the Non-Competition Agreement, without any
obligations from each party thereto to the other. The parties agree that no
prior statements by either party will be binding unless contained in this
Agreement, the Consulting Agreement or the Non-Disclosure Agreement or
incorporated by reference into this Agreement, the Consulting Agreement or the
Non-Disclosure Agreement. In addition, to be binding on the parties, any
handwritten changes to this Agreement must be initialed and dated by the
Associate and the authorized representative of Walmart whose signature appears
below. Any other modifications or amendments must be in a separate written
agreement executed and delivered by each of the parties hereto.



b)
Conflict with Exhibits. If the terms and provisions of this Agreement conflict
with the terms and provisions of any exhibit to this Agreement, the terms and
provisions of this Agreement will govern.



c)
Severability. If any portion or provision of this Agreement is found to be
unenforceable or invalid, the parties agree that the remaining portions will
remain in full force and effect.  The parties will negotiate in good faith to
give such unenforceable or invalid provisions the effect the parties intended.



d)
Section Titles. Section titles are informational only and are not to be
considered in construing this Agreement.




6

--------------------------------------------------------------------------------




e)
Successors and Assigns. The parties acknowledge that this Agreement will be
binding on their respective successors, assigns, and heirs and may not be
assigned either party without the prior written consent of the other party.



f)
Governing Law and Dispute Resolution. This Agreement, shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to Delaware law concerning the conflicts of law. The Parties further agree that
any action relating to the interpretation, validity, or enforcement of this
Agreement shall be brought in the of the courts of the State of Delaware, County
of New Castle, or in the United States District Court of Delaware, and the
parties hereby expressly consent to the jurisdiction of such of such courts and
agree that venue is proper in those courts. The parties do hereby irrevocably:
(a) submit themselves to the personal jurisdiction of such courts; (b) agree to
service of such courts’ process upon them with respect to any such proceeding;
(c) waive any objection to venue laid therein; and (d) consent to service of
process by registered mail, return receipt requested. Associate further agrees
that in any claim or action involving the execution, interpretation, validity,
or enforcement of this Agreement, Associate will seek satisfaction exclusively
from the assets of Walmart and will hold harmless all of Walmart’s individual
directors, officers, employees, and representatives.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


WILLIAM S. SIMON
 
WAL-MART STORES, INC.
 
 
 
 
 
 
 
 
/s/ William S. Simon
 
By:
/s/ Jackie Telfair
 
 
Name:
Jackie Telfair
 
 
Title:
Senior Vice President - Global Compensation


7

--------------------------------------------------------------------------------




Exhibit A




Restricted Stock to be Accelerated:


Grant Date
Number of Shares to be Accelerated
Original Vesting Date
March 30, 2010
12,685
March 30, 2015
January 30, 2012
22,287
January 30, 2015
January 28, 2013
12,851
January 28, 2016
January 24, 2014
8,964
January 31, 2016




8